As filed with the Securities and Exchange Commission on September 16, 2011, Registration No.333-171488 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Post Effective Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CITY MEDIA, INC. (Exact name of registrant as specified in its charter) Utah 26-1805170 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4685 South Highland Drive, Suite 202 Salt Lake City, Utah 84117 (801) 278-9424 (Address, including zip code, and telephone number, including area code, of registrant’s principle executive offices) Thomas Howells, Chief Executive Officer City Media, Inc. 4685 South Highland Drive, Suite 202 Salt Lake City, Utah 84117 Tel:(801) 278-9424 Fax:(801) 278-9290 (Name, address, including zip code, and telephone number, including area code of agent for service) Approximate Date of Proposed Public Offering:Not applicable. Removal of unsold securities from registration. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement with the same offering.[] Indicate by Check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer [] Accelerated filer [] Non-accelerated filer
